Citation Nr: 1204154	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A hearing was held on June 11, 2009, in Phoenix, Arizona, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In January 2010, the Board remanded the issues of entitlement to service connection for PTSD and entitlement to a disability rating in excess of 10 percent for bilateral hearing loss for additional development.  In a June 2011 rating decision, the RO granted service connection for PTSD.  The Veteran has not expressed disagreement with the disability rating or effective date assigned to the disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not before the Board at this time.


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss was requested.  





CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss have been met.                38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran submitted a statement in November 2011 and withdrew the issue of entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the case is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


